department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-154469-07 date june internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------- ---------------------- ------------------------------- ------------- ------------------------------- legend legend taxpayer --------------------------------------------------- ---------------------------------------------------------- ---------- ----------------------------------------------------------------------------------------- ---------------------------------- ----------------------------------------------------------------------------------------- ----------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ --------------------------------- --------------------------------------- -------------------------------------- state statute a statute b statute c act act dear ------------- this is in reply to a letter dated date and subsequent correspondence from your authorized representatives requesting rulings on behalf of taxpayer concerning the federal_income_tax treatment of certain disability benefits paid pursuant to statutes a b and c plr-154469-07 taxpayer administers the payment of retirement and disability benefits for member police officers and firefighters employed by cities towns and counties in state benefits are also available to qualified survivors of deceased members sec_12 of statute a as amended by act provides that a member who is receiving disability benefits under section c of statute a or based on a determination that a member is disabled in the line of duty is entitled to receive a disability benefit for the remainder of the member’s life sec_12 of statute a as amended by act provides that a member who is receiving disability benefits under section d of statute a or based on a determination that a member has a non-work related impairment shall be transferred from disability to regular retirement status when the member becomes fifty-five years of age section c of statute a as amended by act provides that a member who is disabled after date who is determined to have a covered impairment that is a the direct result of i a personal injury that occurs while the member is on duty ii a personal injury that occurs while the member is off duty and is responding to an offense or a reported offense in the case of a police officer or an emergency or reported emergency for which the member is trained in the case of a firefighter or iii an occupational disease including a duty related disease arising out of the member’s employment is entitled to receive during the disability a minimum benefit equal to the benefit that the member would have received if the member had years_of_service and wa sec_52 years of age section d of statute a as amended by act provides that a member who becomes disabled after date and who is determined to have a covered impairment that is not work-related is entitled to receive during the disability a disability benefit equal to the benefit that the member would have received if the member had years_of_service and wa sec_52 years of age section h of statute a as amended by act provides that upon becoming years of age a member with a work-related impairment is entitled to receive the greater of the retirement benefit payable to a member with years_of_service or the total years_of_service and salary as of the year the member become sec_52 years of age that the member would have earned if the member had remained in active_service until becoming years of age in addition state enacted two provisions to create presumptions that certain diseases or health conditions are incurred in the line of duty act added statute b statute b provides in part that an employee who is diagnosed with a certain health condition caused by an exposure risk disease that requires medical treatment and results in total plr-154469-07 or partial disability or death provides verification of the condition and prior to diagnosis tested negative for the condition is presumed to have a disability or death incurred in the line of duty sec_5 of statute b provides that a presumption of disability or death incurred in the line of duty may be rebutted by competent evidence act added statue c statute c provides in part that an employee or former employee who is diagnosed with an exposure related cancer or exposure related heart or lung disease that requires medical treatment or results in total or partial disability and at the time of diagnosis is actively employed or terminated employment not more than months earlier is presumed to have a disability incurred in the line of duty section b of statute c provides that the presumption may be rebutted by competent evidence sec_104 of the internal_revenue_code states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 excludes from gross_income amounts that are received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to employees for personal injuries or sickness incurred in the course of employment sec_104 also applies to compensation which is paid under a workmen's_compensation_act to the survivor or survivors of a deceased employee however sec_104 does not apply to a retirement pension or annuity to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness accordingly whether benefit payments are excludable by the recipient under sec_104 of the code depends upon the nature of the statute under which they are paid not the particular circumstances of the recipient and benefits will not be excludable where the statute allows for disability payments for any reason other than on-the-job injuries see 78_tc_864 aff’d 709_f2d_1206 8th cir benefits received under a rebuttable_presumption that a disability is work-related are excludable from gross_income if the statutory presumption does not remove the necessity of demonstrating that the disability is a direct result of employment revrul_85_105 1985_2_cb_53 considered whether amounts received by a disabled firefighter under a state statute that created a rebuttable_presumption that the disability was service-connected were excludable from gross_income under sec_104 of the code the revenue_ruling stated that a rebuttable_presumption did not eliminate the plr-154469-07 necessity of demonstrating that the disability was work-related but merely shifted the burden_of_proof concerning the cause of disability to the pension board which was required to make a finding based on medical evidence as to whether the disability was service-connected the revenue_ruling concluded that the statute which authorized benefits to a class restricted to employees with service-incurred disabilities was a statute in the nature of a workmen's_compensation_act however if the statute provides that certain diseases are conclusively presumed to be suffered in the line of duty and the presumption eliminates the necessity of demonstrating that the disease is job- related the income is not excludable 82_tc_630 aff’d 804_f2d_553 9th cir accordingly based on the representations made and authorities cited above we conclude as follows benefits paid under sec_12 of statute a are calculated under section c of statute a under section c of statute a a member is entitled to a minimum lifetime duty-related disability benefit equal to the benefit the member would have received if the member had retired at age with years_of_service regardless of actual age or number of years_of_service sec_12 is a statute in the nature of a workmen’s compensation act and the benefits paid thereunder are excludable from the member’s gross_income under sec_104 of the code however to the extent the benefit exceeds the amount payable based upon age and years_of_service the excess is taxable to the member benefits paid under sec_12 of statute a are calculated under section h of statute a section h provides that upon reaching age a disabled member’s benefit is recalculated as the greater of the retirement benefit payable to a member with years_of_service and years of age or the retirement benefit payable to a member with the years_of_service the disabled member would have attained had the member stayed in active_service until age because the benefits paid under sec_12 of statute a are determined by reference to the member’s age length of service or prior contributions sec_12 is not a statute in the nature of a workmen’s compensation act and benefits paid under sec_12 of statute a are not excludable from the member’s gross_income under sec_104 of the code sec_12 and section d of statute a as amended by act provide benefits to employees who have suffered personal injuries or sickness other than in the course of employment accordingly these provisions do not constitute a statute in the nature of a workmen's_compensation_act and benefits received under sec_12 of statute a are not excludable from the member's gross_income under sec_104 of the code therefore benefits paid pursuant to sec_12 will be considered gross_income to the member except to the extent that basis recovery is available plr-154469-07 statute b and statute c each establish a rebuttable_presumption that certain diseases or health conditions are presumed to have been incurred in the line of duty the statutory presumptions do not remove the necessity of demonstrating that disability or death resulting from the specified condition is work-related accordingly statute b and statute c are statutes in the nature of a workmen’s compensation act and amounts received pursuant to these statues are excludable from the member’s gross_income under sec_104 of the code but only to the extent the amounts are not determined by reference to the member’s age length of service or prior contributions no opinion is expressed or implied concerning the tax consequences under any other provision of the code or regulations other than those specifically stated above these rulings are directed only to the taxpayer who requested them sec_6110 of the code provides that they may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities cc
